Title: From Thomas Jefferson to Walter Jones, 15 April 1808
From: Jefferson, Thomas
To: Jones, Walter


                  
                     April 15. 08.
                  
                  Th. Jefferson salutes Dr. Jones with friendship and encloses him an additional letter in behalf of Rob. C. Page. he is certain that his claims as well as those of Edward Lloyd Lomax cannot be better placed than under the patronage of Dr. Jones, with whom the merit of their fathers & families will have a just weight, when all other considerations are equal. an anxiety that the higher officers should be of the best had occassioned Th. J. to have looked to Colo. A. Parker as best entitled to command a regiment Of this there is no better judge than Dr. Jones within whose district he is.
               